  9:19-cv-00256-MBS-MGB           Date Filed 04/01/19   Entry Number 12    Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH CAROLINA

                                  BEAUFORT DIVISION


MARY LOCKWOOD,                                 ) CIVIL ACTION NO.:9:19-cv-
                                               ) 00256-MBS-MGB
                     Plaintiff,                )
                                               )
   -vs-                                        )
                                               )     TOWN OF BLUFFTON'S
TOWN OF BLUFFTON,                              )       ANSWERS TO 26.01
                                               )      INTERROGATORIES
                                               )
                     Defendant.                )
                                               )
                                               )

TO:    DONALD GIST AND AARON V. WALLACE, ESQUIRE, ATTORNEYS FOR
       PLAINTIFF:

       The Defendant, above named, answering Interrogatories pursuant to the

Rules of Federal Procedure and pursuant to Local Rule 26.01 of the U.S. District

Court, state as follows:

       A)     State the full name, address, and telephone number of all persons or
              legal entities who have a subrogation interest in each claim, and state
              the basis and extent of said interest.

ANSWER: The Defendant is unaware of any persons or entities with any
subrogation interest at this time.

       B)     As to each claim, state whether it should be tried jury or nonjury and
              why.

ANSWER:       The Defendant has no preference as to how this case is tried.

       C)     State whether the party submitting these responses is a publicly owned
              company, and separately identify: (1) each publicly owned company of
              which it is a parent, subsidiary partner or affiliate; (2) each publicly
              owned company which owns ten percent or more of the outstanding
              shares or other indicia of ownership of the party; and (3) each publicly

                                           1
  9:19-cv-00256-MBS-MGB       Date Filed 04/01/19     Entry Number 12      Page 2 of 3




           owned company in which the party owns ten percent or more of the
           outstanding shares.

ANSWER:    Not applicable. The Defendant is not a publicly owned company.

     D)    State the basis for asserting your claim in the division in which it was
           filed. (or the basis of any challenge to the appropriateness of the
           division.)

ANSWER:    The Beaufort Division is appropriate.

     E)    Is this action related in whole or in part to any other matter filed in this
           District, whether civil or criminal? If so, please provide: (1) a short
           caption and the full case number of the related action; (2) an
           explanation of how the matters are related; (3) a statement of the
           status of the related action. Counsel should disclose any cases which
           may be related regardless of whether they are still pending. Whether
           cases are related such that they should be assigned to a single Judge
           will be determined by the Clerk of Court based on a determination of
           whether the cases: arise from the same or identical transactions,
           happenings or events; involve the identical parties or property; or for
           any other reason would entail substantial duplication of labor if heard
           by different judges.

ANSWER: The Defendant is not aware of this action being related to any
other matter filed in District Court, whether civil or criminal.

     F)    If the Defendant is improperly identified, give the proper identification
           and state whether counsel will accept service of an amended
           summons and pleadings reflecting the correct identification.

ANSWER:    The Defendant is properly identified.

     G)    If you contend that some other person or legal entity is, in whole or in
           part, liable to you or the party asserting a claim against you in this
           matter, identify such person or entity and describe the basis of said
           liability.

ANSWER: The Defendant is not aware, inclusive of themselves, who is liable
to the Plaintiff for the matters set forth in the Plaintiff’s Complaint.




                           {Signature Page Follows}

                                         2
  9:19-cv-00256-MBS-MGB    Date Filed 04/01/19   Entry Number 12   Page 3 of 3




                                   HOWELL, GIBSON & HUGHES, P.A.



                                   By:_s/Mary Bass Lohr____________
                                   Mary Bass Lohr
                                   Post Office Box 40
                                   Beaufort, SC 29901-0040
                                   (843) 522-2400
                                   Attorney for Town of Bluffton
                                   Federal Bar No: 7804



Beaufort, South Carolina

April 1, 2019




                                    3
